Montas v Abouel-Ela (2017 NY Slip Op 07413)





Montas v Abouel-Ela


2017 NY Slip Op 07413


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Renwick, J.P., Kapnick, Gesmer, Kern, JJ.


4793 305620/10

[*1]Lazaro Joel Montas, Plaintiff-Appellant,
vSally H. Abouel-Ela, Defendant-Respondent.


Ogen & Sedaghati, P.C., New York (Eitan A. Ogen of counsel), for appellant.
Picciano & Scahill, P.C., Bethpage (Andrea E. Ferrucci of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Howard H. Sherman, J.), entered April 26, 2016, upon a jury verdict in favor of defendant, unanimously affirmed, without costs.
Plaintiff has not demonstrated conduct by defendant's counsel that would warrant reversal. Defendant's counsel was properly permitted to cross-examine plaintiff's expert rebuttal witness about the circumstances surrounding his suspension from chiropractic school for falsely reporting that he had seen patients, a matter relevant to his credibility (see generally Badr v Hogan, 75 NY2d 629, 634 [1990]; Spanier v New York City Tr. Auth., 222 AD2d 219, 220 [1st Dept 1995]). Although the conduct was 30 years ago, the witness opened the door to its relevancy by claiming that his expert knowledge of biomechanics came, in part, from his training as a chiropractor. Counsel's comments about the plaintiff's expert in summations were within the broad bounds of rhetorical comment (see Selzer v New York City Tr. Auth., 100 AD3d 157, 163 [1st Dept 2012]).
In any event, the purportedly offensive comments did not "create a climate of hostility that so obscured the issues as to have made the trial unfair" (Wilson v City of New York, 65 AD3d 906, 908 [1st Dept 2009]; cf. O'Neil v Klass, 36 AD3d 677 [2d Dept 2007]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK